Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed in the U.S. on 12/5/2019.  Claims 1-20 are pending in the case. Claims 1, 11, 19 are written in independent form.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
At least Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claim 1,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim system (claims 1-9), method (claims 10-18), and non-transitory computer-readable medium (claims 19-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite an abstract idea by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of storing mapping information, reducing potential matches to a subset of potential matches for an input, selecting a match for the input from the subset of potential matches, and using the selected match to determine an SQL query, which falls within the abstract idea of performing mental processes of observation, evaluation, judgement, and opinion. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations include:
a memory configured to store a candidate set comprising structured query language (SQL) templates paired with respective text values (data gathering and storage step for performing a mental process using the stored pairings); and
a processor configured to
reduce, via a first predictive network, the candidate set into a subset of candidates based on the natural language input and the text values included in the candidate set (mental process because someone could reasonably take a natural language 
select, via a second predictive network, an SQL template from among the subset of candidates based on the natural language input and text values included in the subset of candidates (mental process because someone could reasonably take a natural language input, such as a question, and opine on a single match of the reduced a set of matches through observation, evaluation, judgement, and opinion), and
determine a SQL command that corresponds to the natural language input based on the selected SQL template and content from the natural language input (mental process because someone could reasonably take a natural language input and through observation, evaluation, judgement, and opinion, determine an SQL command based on previously known SQL templates/structures).

Step 2A Prong Two (No)
The additional elements are directed to the use of a network computer comprising memory configured for storing data, a processor, and a non-transitory computer-readable medium (Claims 1 and 19). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a network computer comprising memory configured for storing data, a processor, and a non-transitory computer-readable medium, though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pre-Grant Publication No. 2017/0177715, hereinafter referred to as Chang).

Regarding Claim 1:
Chang teaches a computing system comprising:
a memory configured to store a candidate set comprising structured query language (SQL) templates paired with respective text values; and
Chang teaches storing a plurality of logical form templates that are mapped to a structured database query where the slots of the logical form templates are mapped to entities, subjects, predicates, and objects for a structured database query (Para. [0004]). Chang further teaches “a structured mapping from the filled-in logical form templated 216 to an executable database query 112 while capturing and conveying constraint predicates during query execution” (Para. [0121]).
a processor configured to
reduce, via a first predictive network, the candidate set into a subset of candidates based on the natural language input and the text values included in the candidate set,
Chang teaches reducing the candidate set into a subset of candidates using at least one question classification label (Para. [0131]).
select, via a second predictive network, an SQL template from among the subset of candidates based on the natural language input and text values included in the subset of candidates, and
Chang teaches selecting “the best matching logical form answer ‘template’ for capturing the semantics of the natural language question” (Para. [0121])
determine a SQL command that corresponds to the natural language input based on the selected SQL template and content from the natural language input.
Chang teaches selecting “the best matching logical form answer ‘template’ for capturing the semantics of the natural language question” where “a structured mapping from the filled-in logical form templated 216 to an executable database query 112 while capturing and conveying constraint predicates during query execution” (Para. [0121]) thereby teaching determining an executable database query that corresponds to natural language input based on the selected template and contents of the natural language input.

Regarding Claim 2:
Chang further teaches:
a microphone which receives speech including the natural language input.
Chang teaches “the input 106 is shown as being captured by a microphone 108 and provided to a question answering system 110” (Para. [0052]).

Regarding Claim 3:
Chang further teaches the processor is configured to:
convert the text values of the candidate set into a set of vectors and convert the natural language input into a natural language vector using a first function; and

Chang teaches converting the natural language input into a vector of classifiers such as who, what, when, where, which, why, and how many (Para. [0031]) and converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]).
compare the set of vectors to the natural language vector to identify a subset of vectors from the set of vectors that most closely matches the natural language vector.
Chang teaches “at least one of a plurality of logical form templates is selected based at least in part on the at least one question classification label” (Para. [0131]) and converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]) thereby teaching comparing a vector of classification information of the natural language input with a vector of attribute/value slots representing a structured database query to select a subset of templates that include a subset of most closely matching attribute/value slots for the classification labels.

Regarding Claim 5:
Chang further teaches:
wherein the size of the subset of candidates comprises a fixed size that is predefined in advance.
Chang teaches returning a predefined top “N” most likely responses to an input (Para. [0085]).

Regarding Claim 6:
Chang further teaches wherein the processor is configured to:
convert text values of the subset of candidates into a subset of vectors and convert the natural language input int a natural language vector using a second function, and
Chang teaches converting the natural language input into a vector of classifiers such as who, what, when, where, which, why, and how many (Para. [0031]) and converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]).
compare the subset of vectors to the natural language vector to select a vector from the subset of vectors that most closely matches the natural language vector.
Chang teaches “at least one of a plurality of logical form templates is selected based at least in part on the at least one question classification label” (Para. [0131]) and converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]) thereby teaching comparing a vector of classification information of the natural language input with a vector of attribute/value slots representing a structured database query to select a subset of templates that include a subset of most closely matching attribute/value slots for the classification labels.
Chang further teaches selecting “the best matching logical form answer ‘template’ for capturing the semantics of the natural language question” where “a structured mapping from the filled-in logical form templated 216 to an executable database query 112 while capturing and conveying constraint predicates during query execution” (Para. [0121]) thereby teaching choosing the vector of a logical form template that most closely matches the natural language quest as the “best” match.

Regarding Claim 7:
Chang further teaches:
wherein the processor is further configured to fill-in one or more slots of the selected SQL template with one or more words from the natural language input.
Chang teaches converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]).

Regarding Claim 8:
Chang further teaches:
wherein the processor is further configured to determine, via a third predictive network, a word from the natural language input which belongs in an empty slot of the selected SQL template.
Chang teaches converting the structure queries into templates comprising attribute/value slots for filling in the structured database query (Para. [0033]). Chang further teaches “the semantic intent that is extracted from the natural language input is then used to fill in the selected logical form templates, such as to fill in entity, subject, predicate, and object slots using the semantic entity and semantic representation” (Abstract) thereby teaching detecting which semantic entity and representation of the natural language input belongs in which slot of the logical form templates.

Regarding Claim 9:
Chang further teaches:
wherein the processor is further configured to generate a response to the determined SQL command, and output the response to at least one of a user interface and a software program.
Chang teaches “The query mapper module 218 is representative of functionality to produce a database query 112 (e.g., a structured database query) which is then used by the database query module 114 to generate an answer 220 to the user's original question that is contained in the natural language input 106” (Para. [0062]) which is output to an output device including a display device (Para. [0139] & Fig. 14).

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 19:
Some of the limitations herein are similar to some or all of the limitations of Claim 1

Chang further teaches:
a non-transitory computer-readable medium storing instructions which when executed by a processor cause the computer to perform a method (Para. [0142]).

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and further in view of Bennett (U.S. Patent No. 7,725307).

Regarding Claim 4:
Chang teaches all of the elements of the claimed invention as recite above except:
wherein the processor compares the set of vectors to the natural language vector via cosine similarity.

However, in the related field of endeavor of processing voice based queries, Bennett teaches:
wherein the processor compares the set of vectors to the natural language vector via cosine similarity.
Bennett teaches using a cosine vector similarity relationship to obtain a similarity value between an input query and a candidate match (Col. 43 Lines 5-30).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bennett and Chang at the time that the claimed invention was effectively filed, to have combined the cosine similarity comparison, as taught by Bennett, with the system and method for mapping natural language questions to logical form templates using matching features, as taught by Chang.
One would have been motivated to make such combination because Bennett teaches using a cosine vector similarity relationship to obtain a similarity value between an input query and a candidate match (Col. 43 Lines 5-30) and it would have been obvious to a person having ordinary skill in the art that while Chang teaches matching features, the reference is silent on particular functions for performing the matching and Bennett teaches a long established function for determining similarity relationships.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolb et al. (U.S. Pre-Grant Publication No. 2018/0032930) teaches a method and system are provided for analyzing data in an online professional social network to identify and rank organizations with regard to providing professional services.  A graph structure provides an efficient structure for accessing and processing data about service providers.  The method and system provide a means to convert an unstructured query from a user into a graph query to return search results that provide a context for past provisions of services.  An organization may be connected in the graph to problem and solution nodes to indicate that the organization can provide a solution to a given problem entered by a user.
Dettinger et al. (U.S. Pre-Grant Publication No. 2004/0193567) teaches A database operation mechanism includes the capability of specifying a predefined database operation as a source of data for a different database operation.  When the different database operation needs to be performed, the database operation mechanism determines whether the different database operation can use a predefined database operation as a data source.
Zhong et al. (U.S. Pre-Grant Publication No. 2018/0336198) teaches computing system uses neural networks to translate natural language queries to database queries.  The computing system uses a plurality of machine learning based models, each machine learning model for generating a portion of the database query.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        3/26/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154